Citation Nr: 0016474	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for right knee synovitis 
with arthritic changes, status post meniscectomy, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1969 to June 
1973.

This appeal arises from a decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected right knee disability is manifested 
by medial tenderness, full range of motion without gross 
ligamentous instability, moderate varus deformity and 
significant degenerative joint disease of all compartments. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for right knee synovitis with arthritic changes, 
status post meniscectomy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 5257 (1999).

3.  The criteria for a separate 10 percent evaluation for 
osteoarthritis of the right knee with painful motion have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5003-5260, 
5261, 5256 (1999); VAOPGCPREC 9-98.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).

Factual Background

An October 1980 rating decision established service 
connection for right knee synovitis with early arthritic 
changes.  A noncompensable (0 percent) evaluation was 
assigned.  

A rating action in February 1997 increased the evaluation of 
the right knee to 10 percent.  The veteran did not take issue 
with that action.

During a February 1998 VA orthopedic examination the veteran 
stated that he would occasionally use a cane and that his 
private physician had prescribed a brace in June 1997.  He 
complained of pain, swelling and intermittent buckling and 
some limitation of motion of his right knee.  

Objectively, the veteran was found to walk with an antalgic 
gait.  He could tiptoe and heel walk, but complained of pain 
while doing so.  Well-healed arthrotomy and arthroscopy scars 
were noted on examination.  Range of motion was from 0 
degrees extension to 140 degrees flexion.  There was good 
anterior-posterior and lateral ligamentous stability.  
Tenderness was noted over the medial and lateral joint lines.  
The diagnoses were postoperative right lateral meniscectomy 
and postoperative traumatic arthritis; both service-
connected.  The examiner noted that there had been a slight 
progression in symptoms since a rating examination in January 
1997.  The examiner described the veteran's knee disability 
as significant.  

A March 1998 rating decision continued the 10 percent rating 
based on the February 1998 VA examination report.  

April 1998 letters from co-workers and a friend indicate that 
they had witnessed the veteran's difficulty in dealing with 
knee pain, sometimes needing a cane to get around.  The 
friend noted that the veteran had to use a cane all the time 
for the last five years.  

Treatment records dated from July 1997 to September 1998 from 
PHMG indicate that the veteran was not a good candidate for a 
knee replacement.  A September 1998 note states that the 
veteran's knee was injected and that he had end-stage 
degenerative joint disease.  

A July 1998 VA X-ray report states that the right knee had 
narrowing of the joint space with hypertrophic spurring of 
the articular margins consistent with a moderate degree of 
degenerative arthritic disease.  The radiologist's impression 
was moderate degree of degenerative arthritic changes of the 
right knee.  

A December 1998 VA orthopedic examination report states that 
the right knee had a moderate varus deformity.  Some crepitus 
was noted on flexion and extension.  There was no gross 
ligamentous instability.  There was medial tenderness.  The 
symptoms revealed significant degenerative joint disease of 
all compartments.  The examiner noted that the veteran had 
considerable degenerative joint disease.  

Analysis

Disability evaluations are determined by the application of a 
schedule of rating disabilities that is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991), 38 C.F.R. Part 4 (1999).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999). 

The veteran's osteoarthritis of the right knee is currently 
rated as 10 percent disabling under Diagnostic Code (Code) 
5257. 

The Board observes that there are other diagnostic codes for 
the evaluation of knee disabilities with available ratings 
greater than 10 percent.  However, the evidence fails to show 
ankylosis of the right knee (Code 5256), dislocated semilunar 
cartilage (Code 5258), removed semilunar cartilage with 
symptoms (Code 5259), impairment of the tibia or fibula (Code 
5262), or acquired genu recurvatum (Code 5263).  Accordingly, 
the Board finds that the veteran's right knee disability is 
most appropriately rated under Code 5257.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).     

Under Code 5257, a 10 percent rating is assigned when there 
is slight knee disability from recurrent subluxation or 
lateral instability.  A 20 percent rating is in order when 
there is moderate knee disability.  In the present case, 
there is no medical evidence of any instability or 
subluxation of the veteran's right knee.  Since the competent 
medical evidence indicates that the veteran does not have 
instability of the right knee and there is no showing of 
subluxation, a preponderance of the evidence is against an 
evaluation greater than 10 percent under Code 5257. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  However, 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is not appropriate where, as 
here, the diagnostic code is not predicated on loss of range 
of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(specifically addressing the evaluation of a knee disability 
under Code 5257).  But see Spurgeon v. Brown, 10 Vet. 
App. 194 (1997) (even if a separate rating for pain is not 
required, the Board is still obligated to provide reasons and 
bases regarding application of the regulation).  

Subjectively, the veteran complains of right knee pain and 
swelling.  Objectively, there is X-ray evidence of arthritis.  
There is no evidence of locking, instability, tenderness, 
limitation of motion, or pain on motion.  Considering the 
disability picture demonstrated by this evidence, including 
possible evidence of functional loss, the Board cannot 
conclude that the impairment shown more nearly approximates 
moderate disability required for a 20 percent evaluation 
under Code 5257.  38 C.F.R. § 4.7.    

The Board acknowledges that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  

Under the rating schedule, arthritis, due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis, which in turn is rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, Part 
4, Code 5010-5003 (1999). 38 C.F.R. § 4.71a (1999).

Code 5260 provides for a noncompensable evaluation if leg 
flexion is limited to 60 degrees.  Compensable evaluations 
are for assignment if the veteran has less than 60 degrees 
flexion.  Code 5261 provides for a noncompensable evaluation 
if extension is limited to 5 degrees and a compensable 
evaluation if there is further limitation of extension.  
38 C.F.R. §§ 5260, 5261 (1999).

In the present case the February 1998 VA examination revealed 
range of motion of 0 to 140 degrees, the normal knee range of 
motion.  See 38 C.F.R. § 4.71, Plate II (1999).  The medical 
evidence does not indicate that the veteran has 
incoordination, fatigability, weakened movement, or 
additional loss of range of motion due to pain.  There is no 
competent medical evidence that he has any additional loss of 
range of motion due to any factors in 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1996).  
However, considering that the veteran has an antalgic gait 
and uses a cane, the Board concludes that the evidence is in 
equipoise with respect to whether he has pain on motion.  In 
resolving all doubt in the veteran's favor a separate 10 
percent evaluation may be assigned for arthritis with pain on 
motion.  38 U.S.C.A. § 5107; VAOPGCPREC 9-98; Lichtenfels. 

The Board has considered ankylosis under Code 5256.  However, 
there is no medical evidence of ankylosis.  Similarly, there 
is no medical evidence of nonunion or malunion of the tibia 
and fibula under Code 5262.  Therefore, Code 5010-5257 most 
accurately reflects the veteran's disability.  See Butts v. 
Brown, 5 Vet.App. 532 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).


ORDER

Entitlement to an increased evaluation for right knee 
synovitis with arthritic changes, status post meniscectomy is 
denied. 

A separate evaluation of 10 percent for degenerative joint 
disease of the right knee based on arthritis with painful 
motion is granted, subject to the laws and regulations 
governing the payment of benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

